DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on May 12, 2020 has been received and the references listed thereon have been considered.

Drawings
The drawings are objected to because of the following informalities:
In Figure 1, numerals 1, 2, 3, 4, and 9 are not described and should be changed to 101, 102, 103, 104, and 109, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “tube” as set forth in claim 5, in which it appears to be claimed as part of the method, and in claim 13, in which it appears to be part of the claimed apparatus, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the following informalities:
In line 1, the recitation “The present disclosure proposes a” is improper (see the above paragraphs) and should be changed to –A--;
in line 3, a first comma --,-- should be inserted after block and in line 4, a second comma --,-- should be inserted after “therein” for clarity;
in line 7, “an embedded” should be changed to –the embedded--  since it refers to the previously-recited embedded block in line 3.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support or sufficient support for structure to perform the chip replacement steps/functions, particularly by the controller, as set forth in claims 7 and 14, or to perform the blade replacement operation/function, particularly by the controller, and/or cutting position movement operation/function, particularly by the controller, as set forth in claims 8 and 15.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 4, the recitation “by a microtome” is vague and indefinite as to what it refers (i.e., a manufacturing operation of a tissue embedded in the embedded block, and , to obviate this matter, it seems that a first comma --,--  should be inserted in line 3 after “block” and a second comma --,-- should be inserted in line 4 after “block”; in line 7, the recitation “driving the blade … by the controller” is vague and indefinite as to what is being set forth, particularly since no structure has been set forth to perform such a “driving … by the controller” function, wherein the controller, which is disclosed as a PC, a CPU, or the like, does not include sufficient structure on its own to perform such a driving operation/function; in line 9, the recitation “driving the chip by the controller” is vague and indefinite as to what is being set forth, particularly since it is not clear as to what is meant by “driving” in regards to the chip (i.e., “driving” to move the chip?, driving to provide suction through the chip?, etc.) since the chip is disclosed as merely a receptacle through which a suction is employed from a vacuum/suction source, and since no structure has been set forth to perform such a “driving … by the controller” function.
In claim 2, lines 3-4, the recitation “executing a leveling operation … by the controller” is vague and indefinite since no structure has been set forth to perform such a leveling operation wherein the controller, which is disclosed as a PC, a CPU, or the like, does not include sufficient structure on its own to perform such a leveling operation.
In claim 3, lines 3-5, the recitation “checking … by the controller” is vague and indefinite as to what it refers and/or what is being set forth, particularly since it is not clear as to whether the recitation “by the controller” refers to “checking” or to “can be sliced or not”, and if referring to checking, is vague and indefinite since no structure has set forth to perform such a “checking … by the controller” function, wherein the controller, which is disclosed as a PC, a CPU, or the like, does not include sufficient structure on its own to perform such a checking function.
In claim 4, lines 3-5, the recitation “determining … by the controller” is vague and indefinite as to what it refers and/or what is being set forth, particularly since no structure has set forth to perform such a “determining … by the controller” function, wherein the controller, which is disclosed as a PC, a CPU, or the like, does not include sufficient structure on its own to perform such a determining function.
In claim 5, line 3, the recitation “driving the chip by the controller to discharge …” is vague and indefinite as to what is being set forth, particularly since no structure has been set forth to perform such a “driving … by the controller to discharge” function.
In claim 6, lines 3-4, the recitation “checking … by the controller” is vague and indefinite as to what is being set forth, particularly since no structure has set forth to perform such a “checking … by the controller” function, wherein the controller, which is disclosed as a PC, a CPU, or the like, does not include sufficient structure on its own to perform such a checking function.
In claim 7, lines 3-4, the recitation “replacing the chip … by the controller” is vague and indefinite as to what is being set forth, particularly since no structure has set forth to perform such a “replacing … by the controller” function, wherein the controller, which is disclosed as a PC, a CPU, or the like, does not include sufficient structure on its own to perform such a chip replacing function/operation.
In claim 8, lines 3-4, the recitation “replacing the blade or sliding a cutting position … by the controller” is vague and indefinite as to what is being set forth, particularly since no structure has set forth to perform such a “replacing the blade or sliding a cutting position … by the controller” function, wherein the controller, which is disclosed as a PC, a CPU, or the like, does not include any such blade replacing structure or cutting position sliding structure; also, the recitation “or sliding a cutting position of the embedded block of the blade” is vague and indefinite as to what is being set forth, particularly since it is not clear as to how a cutting position (which is not structure) is slid, and since no structure has been set forth to perform such a “slid” function; also in lines 3-4, the recitation “the embedded block of the blade” lacks antecedent basis and appears to be inaccurate.
In claim 9, lines 3-4, the recitation “wherein the controller drives a chip including filter to suck and collect the embedded section” is vague and indefinite as to what is being set forth, particularly as to whether “a chip” refers to that previously set forth in claim 1 or to another such chip, and as to how a chip and or a filter is driven by the controller since it is not clear as to what is meant by “drives” in regards to the chip (i.e., “driving” to move the chip?, driving to provide suction through the chip?, etc.) and the filter (i.e., how is the filter driven) since the chip is disclosed as merely a receptacle, in which the filter is disposed, through which a suction is employed from a vacuum/suction source, and since the controller does not include sufficient structure on its own to perform such a “drives” function.
In claim 10, lines 3-4, the recitation “wherein the controller moves chip along the blade” is vague and indefinite as to what is being set forth, particularly since no structure has been set forth to be operated by the controller to perform such a “moves the chip along the blade” function.
In claim 11, lines 5-6, the recitation “on which the embedded block is placed” renders the claim vague and indefinite since the invention is being positively defined in terms of the embedded block which is not disclosed as part of the claimed apparatus and because it appears to be positively setting forth an action in an apparatus claim, which is improper, and, to obviate this matter, it is suggested to insert --to be-- before “placed”; in line 7, the recitation “that slices the embedded block” renders the claim vague and indefinite since the invention is being positively defined in terms of the embedded block which is not disclosed as part of the claimed apparatus and because it appears to be positively setting forth an action in an apparatus claim, which is improper, and, to obviate this matter, it is suggested to change “that slices” to --configured to   slice--, or --for slicing--, or the like; in line 8, the recitation “that sucks and collects an embedded section” renders the claim vague and indefinite since the invention is being positively defined in terms of the embedded block which is not disclosed as part of the claimed apparatus and because it appears to be positively setting forth an action in an apparatus claim, which is improper, and, to obviate this matter, it is suggested to change “that sucks and collects” to --configured to suck and collect-- or --for sucking and collecting-- or the like; in lines 8-9, the recitation “an embedded section obtained by slicing” is vague and indefinite as to what is being set forth and appears to be incomplete since it is not clear as to what is being sliced to obtain the embedded block, and, to obviate this matter, it is suggested to insert --the embedded block-- after “slicing” in line 9.
In claim 12, lines 6-7, the recitation “based on an image capture by the image sensor” renders the claim vague and indefinite since no structural cooperation/relationship has been set forth between the controller and the image sensor to perform such a function, and, to obviate this matter, it is suggested to insert --is operably connected to the image sensor and-- in line 5 after “controller”; in lines 7-8, the recitation “an embedded block” is vague and indefinite as to whether it refers to that previously set forth in claim 11 or to another such embedded block.
In claim 13, line 3, the recitation “controls driving of the chip” renders the claim vague and indefinite since no structural cooperation/relationship has been set forth between the controller and the chip to perform such a control function, and, to obviate this matter, it is suggested to insert --is operably connected to the chip and-- in line 3 after “controller”; additionally, in line 3, the recitation “driving of the chip” is vague and indefinite as to what is being set forth since no structure has been set forth to perform such a “driving” function of the chip, and because it is not clear as to what function of the chip “driving” refers (e.g., moving of the chip?, suction through the chip?, etc.); in lines 5-6, the recitation “and checks whether an embedded section remains in the chip or not …” renders the claim vague and indefinite since no structure has been set forth to perform such a “to check” function; also in line 5, the recitation “an embedded section” is vague and indefinite as to whether it refers to that previously set forth in claim 11 or to another such embedded section.
In claim 14, lines 3-4, the recitation “controls a replacement operation of a used chip …” is vague and indefinite as to what is being set forth since no structure has been set forth to perform such a “replacement operation”; in line 4, the recitation “a used chip” is vague and indefinite as to what is being set forth, particularly as to whether it refers to the chip previously set forth or to another such chip that is used.
In claim 15, lines 3-4, the recitation “the blade holder” lacks positive antecedent basis; in lines 3-4, the recitation “controls operation of the blade holder … so that the blade is replaced” is vague and indefinite as to what is being set forth, particularly since no structure has been set forth to perform such a “replaced” function; in lines 4-6, the recitation “or a cutting position of the blade relative to the embedded block is slid” is vague and indefinite as to what is being set forth, particularly since it is not clear as to how a cutting position (which is not structure) is slid, and since no structure has been set forth to perform such a “slid” function; in lines 6-7, the recitation “in response to a blade replacement command or a blade slide command” is vague and indefinite as to what is being set forth, particularly as to from where or from what the command is being sent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“controller” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, U. S. Pub. No. 2009/0181457 in view of Official notice as evidenced by Leighton, pn 4,377,958 and/or Chen, pn 9,797,813.
Regarding claim 1 and 4-6, Schmitt substantially discloses applicant’s claimed invention, and specifically discloses an apparatus on which almost every active step is performed (except for the limitations shown in italics and grayed-out) including:
a tissue-embedded section manufacturing method in which a controller controls an embedded section manufacturing operation of an embedded block having a tissue embedded in the embedded block by a microtome and a collection operation of an embedded section by a chip, the tissue-embedded section manufacturing method including:
driving a blade (e.g., 9) of the microtome by the controller to slice the embedded block and manufacture an embedded section; and
driving the chip (e.g., 10) by the controller to suck and collect the embedded section attached to the blade;
[claim 4] further including
determining whether all of the embedded section attached to the blade has been collected by the chip or not by the controller (e.g., the image sensor communicates the presence of the section in the chip wherever the camera is located such that it communicates the presence or absence of a section thus indicating if the section has been removed during the discharge operation; for example, if the camera is located such that it images and examiners the section in the conduit, the presence or absence of the section would be evident, and if the camera is located downstream in or from the conduit, the presence of a section would indicate that this section has been removed during the discharge operation);
[claim 5] further including
driving the chip by the controller to discharge the collected embedded section to a tube (e.g., as disclosed and as indicated by 12);
[claim 6 (from 5)] further including
checking whether a collected embedded section remains in the chip or not by the controller (e.g., the image sensor communicates the presence of the section in the chip wherever the camera is located such that it communicates the presence or absence of a section thus indicating if the section has been removed during the discharge operation; for example, if the camera is located such that it images and examiners the section in the conduit, the presence or absence of the section would be evident, and if the camera is located downstream in or from the conduit, the presence of a section would indicate that this section has been removed during the discharge operation).
That is, Schmitt lacks the specific drive configuration to provide the relative movement between the work holder and the blade, specifically wherein the blade, not the block, is driven as follows:
[from claim 1] driving a blade of the microtome by the controller to slice the embedded block and manufacture an embedded section.
However, the Examiner takes Official notice that it is old and well-known in the art to provide the subject relative movement by either moving the blade relative to a fixed work holder or moving the work holder relative to a fixed blade (as disclosed by. Schmitt). As evidence in support of the taking of Official notice, Leighton discloses a microtome in which the blade is moved relative to a fixed work holder and teaches that such a configuration “is more compatible with the precise positioning of images as required for a scanning electron microscope.” Additionally, Chen provides another example of a microtome in which the blade is moved relative to a fixed work holder. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a drive configuration to gain the various well-known benefits thereof including that described above.
Additionally, regarding claim 9, Schmitt discloses a filter (e.g., 22), but lacks the filter being part of or included with the chip as follows:
[claim 9] wherein the controller drives a chip including a filter to suck and collect the embedded section.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to provide such a filter at any point along the discharge route of the section, particularly since applicant has not disclosed that having the filter as part of or included with the chip solves any stated problem or is for any stated purpose, and it appears that the apparatus would perform equally well with the filter located in any location along the discharge route including in the chip.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, U. S. Pub. No. 2009/0181457 in view of Official notice as evidenced by Leighton, pn 4,377,958 and/or Chen, pn 9,797,813 as applied to claim 1 above, and further in view of Official notice as evidenced by Japanese Publication 2000-271895 (hereafter “JP ‘895”).
Schmitt lacks a leveling operation as follows:
[claim 2] further including
executing a leveling operation of a surface of the embedded block by the controller;
However, the Examiner takes Official notice that such leveling operations are old and well known in the art and provide various well known benefits including providing the desired angle (e.g., level) cut through the workpiece to provide the desired section configuration. As evidence in support of the taking of Official notice, JP ‘895 discloses an example of such a leveling operation (e.g., see the English language abstract included herewith). Therefore, it would have been obvious to one having ordinary skill in the art to use the controller to perform such a leveling operation on the on the workpiece holder of Schmitt to gain the well-known benefits including that described above as well as those taught by JP ‘895.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, U. S. Pub. No. 2009/0181457 in view of Official notice as evidenced by Gunther, pn 6,568,307 and/or Krumdieck, pn 5,678,465.
Schmitt substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
an embedded block stage (e.g., 6) on which the embedded block is placed;
a blade (e.g., 9) that slices the embedded block;
a chip (e.g., 10) that sucks and collects an embedded section obtained by slicing; and
a controller (e.g., see “camera” at paragraph 0008, line 30) that controls a cutting operation of the embedded block by the blade and a sucking and a collection operation by the chip.
Thus, Schmitt lacks the controller controlling the cutting operation as follows
[from claim 11] a controller that controls a cutting operation of the embedded block by the blade.
However, the Examiner takes Official notice that using a controller to  control such a cutting operation rather than a manual hand crank or the like is old and well-known in the art and provides various well-known benefits including automation of the cutting operation. As evidence in support of the taking of Official notice, Gunther discloses such an automated cutting operation Additionally, Krumdieck discloses a controller that is activated by a manual switch. Therefore, it would have been obvious to one having ordinary skill in the art to provide such automated structure on the apparatus of Schmitt to gain the well-known benefits including that described above.

Claims Not Rejected Over Prior Art
Claims 7, 8, 14, and 15 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the chip replacement steps/functions, particularly by the controller, or the blade replacement operation/function, particularly by the controller, and/or cutting position movement operation/function, particularly by the controller, as claimed. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Allowable Subject Matter
Claims 3, 10, 12, and 13, as understood, appear that they would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 4, 2022